Case 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 1 of 20 PagelD: 276

McMORAN, O'CONNOR, BRAMLEY, & BURNS, P.C.
Ramshorn Executive Centre

Bldg. D, Suite D-1

2399 Highway 34

Manasquan, New Jersey 08736

(732) 223-7711

Attorneys for Plaintiff,

John Petronzi

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

JOHN PETRONZI,
Docket No. 03:15-cv-03593-PGS-TJB

Plaintiff,
vs.
COMPUTER SCIENCES CORPORATION, FIRST AMENDED COMPLAINT
SCOTT WARKENTIN and DxXC AND JURY DEMAND

TECHNOLOGY COMPANY,

Defendants.

 

 

Plaintiff JOHN PETRONZI, by way of Complaint against

Defendants, says:

NATURE OF THE CASE

 

1. This case is being brought pursuant to the New Jersey
Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1 et. seq.
alleging age and disability discrimination against Plaintiff and
also alleging breach of contract and breach of the covenant of
good faith and fair dealing.

JURISDICTION AND VENUE

 

2. The Court has jurisdiction over Plaintiff’s claims

under 28 U.S.C. §1332(a) due to diversity of citizenship.

 

 
base 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 2 of 20 PagelD: 276

3. The amount in controversy exceeds $75,000, exclusive
of interest and costs.

4. Venue in this district is proper under 28 U.S.C.
§1391{b) because at all relevant times Plaintiff lived in New
Jersey and a substantial part of the events giving rise to
Plaintiff's claims occurred in this district.

THE PARTIES}

Lye At all times relevant to this action, plaintiff John
Petronzi (hereinafter “Plaintiff") was a citizen and resident of
New Jersey and a former employee of defendant Computer Sciences
Corporation.

6. Defendant Computer Sciences Corporation (hereinafter
“CSC") ais a Nevada corporation with a principal place of
business at 3170 Fairview Park Drive, Falls Church, Virginia,
22042. CSC is a global provider of information technology and
professional services and solutions.

7. CSC does business throughout the State of New Jersey.

a. On or about April 1, 2017, CSC and Hewlett Packard
Enterprises merged to form DXC Technology Company.

9. Defendant DXC Technology Company ("“DXC"”) is a Nevada
corporation with a principal place of business at 3170 Fairview

Park Drive, Falls Church, Virginia, 22042.

 

1 This Complaint does not contain a complete statement of the facts and shall
net be deemed to waive, release, or otherwise relinquish any rights,
remedies, or claims, all of which are expressly reserved.

2

 

 
 

(ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 3 of 20 PagelD: 276

10. CSC is now a wholly owned subsidiary of DxXC.

11. Upon information and belief, the assets of CSC were
transferred to DXC.

12. Upon information and belief, DXC had notice of this
pending lawsuit prior to acquiring the assets of CSC.

13. There has been a substantial continuity of business
operations between CSC and DXC.

14. DXC operates out of the same principal place of
business as CSC.

15. DXC uses the same or substantially the same work force
and supervisory personnel as CSC.

16. DXC is liable for CSC's unlawful and discriminatory
conduct towards Plaintiff as a successor in interest.

17. Defendant Scott Warkentin (hereinafter “Warkentin”) is
a citizen and resident of Connecticut. At all relevant times,
Warkentin was employed by CSC as the Divisional Industry General
Manager for Banking and Capital Markets.

18. Warkentin was Plaintiff's supervisor at CSC and was
directly involved in the decision to terminate Plaintiff's
employment with CSC.

PLAINTIFF’‘S EMPLOYMENT WITH CSC

 

19. Plaintiff is currently sixty-eight (68) years of age.

OG

 
base 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 4 of 20 PagelD: 276

20. Plaintiff was employed by CSC for over 7 % years, most
recently as a Client Relationship Executive (CRE) in the
Americas, Banking and Capital Markets group.

21. Plaintiff was recruited to join CSC in July 2007 ta
Manage its relationship with Washington Mutual. After Washington
Mutual’s implosion in 2008, Plaintiff was assigned to develop an
account with Citigroup and to turn around CSC's relationship
with Dun & Bradstreet.

22. In 2009, Plaintiff was assigned to work on a large RFP
response for UBS to manage their globai networks. He was again
highly successful. In June 2010, as a direct result of
Plaintiff's efforts, CSC signed a $569 million global managed
network services contract with UBS. Plaintiff became the CRE on
the UBS account with primary responsibility for growing CSC's
business relationships with UBS.

23. The work that Plaintiff did on the UBS account in FY14
was particularly noteworthy. The target set by CSC on the UBS
account for FY14 was approximately $136.6 million in revenue.
This was considered a stretch target that exceeded any prior
years’ performance. Plaintiff and his colleagues on the UBS
account far exceeded the target. The actual revenue generated
E~rom the UBS account in FY14 was $152.52 million, or $15.92

million above target.

 

©

 
(

Pase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 5 of 20 PagelD: 277

24. Based on Plaintiff£’'s record of success, CSC assigned
him two additional accounts: Credit Suisse globally and RBS
Citizens Bank in the Americas. Credit Suisse had no existing
relationship with CSC and RBS Citizens Bank had only a small
relationship that generated just over $2 million in revenue.
Plaintiff was responsible for developing these accounts in
addition to performing his duties for UBS, which he successfully
did through FY14.

25. Plaintiff's job performance met or exceeded
expectations at all times.

26. Prior to November 21, 2014, CSC had never warned
Plaintiff orally or in writing that there were any concerns with
his performance or behavior. To the contrary, all of the
performance reviews that he received were positive, including a
Valued Performer rating in FY12 and Meets Expectations ratings
in both FY13 and FY14.

27. Plaintiff received his FY14 review from his then
supervisor, John Wallace at the end of May 2014. He met of
exceeded expectations in every category in the FY14 review
according to CSC.

CSC FABRICATED CONCERNS WITH PLAINTIFF'S PERFORMANCE

28. In January 2014, Plaintiff turned age sixty-five (65)

and suffered a heart attack.

29. CSC was fully aware of Plaintiff’s medical condition.

 

 
 

_

Case 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 6 of 20 PagelD: 277

30. Remarkably, Plaintiff returned to work at CSC in only
one (1) week.

31. Following Plaintiff's heart attack, CSC removed him as
the CRE on the UBS account.

32. Plaintiff's job duties on the UBS account were assumed
by a considerably younger employee.

33. In April 2014, only months after Plaintiff suffered al
heart attack, John Wallace informed Plaintiff that he was going
to be assigned five (5) new accounts. He was expected to develop
these new accounts from scratch as none of them had any existing
business relationship with CSC.

34. On May 2, 2014, CSC gave Plaintiff formal notification
of his new, accounts. He was given a quota on the accounts of
$12 million in sales (TCV) and $5.5 million in revenue.

35. In August 2014, Plaintiff was transferred to a new
supervisor, Scott Warkentin, who is approximately ten to twelve
years younger than Plaintiff.

36. Almost immediately, Warkentin changed Plaintiff's
account assignments. It was the second time in less than five
(5) months that CSC had made such a change.

37. Warkentin handed Plaintiff the almost impossible task
of developing approximately seventy (70) new accounts, called

“new logo” accounts, spread-out over the entire country. Almost

 
(ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 7 of 20 PagelD: 2772

none of the new logo accounts had any existing business
relationship with CSc.

38. On November 21, 2014, less than three (3) months after
taking over as Plaintiff's supervisor, Warkentin presented
Plaintiff with his mid-year performance review for FY15.

39. Warkentin informed Plaintiff that his pipeline and
sales performance on the seventy (70) new logo accounts he had
been assigned only three (3) months earlier were allegedly in
the lowest quartile of the group. Warkentin threatened that if
Plaintiff did not show improvement by the end of December 2014,
he would be terminated. It was the first and only bad review
that Plaintiff ever received at CSC.

40. Warkentin also informed Plaintiff on November 21 that
his TCV quota for FY15 had been tripled from $12 million to $36
million, retroactive to the beginning of FY15. It was the first
time Plaintiff was informed of this change.

41. Five (5) days later, on November 26, 2014, Warkentin
sent Plaintiff an e-mail as a “follow-up to fhis] mid-
year/territory review.” The e-mail gace Plaintiff until December
31, 2014 to improve or he would be fired.

42. On December 4, 2014, Plaintiff submitted a response toa
Warkentin’s November 26 e-mail pointing-out multiple

inaccuracies in the mid-year review and how unrealistic

 

 
(ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 8 of 20 PagelD: 2773

Warkentin’s goals for Plaintiff were. Among other things,
Plaintiff stated:

As you are aware, I was very surprised by
our conversation on November 21, 2014 at the
end of my mid-year review. I take your
comments about my alleged lack of
performance and your subsequent e-mail of
November 26, 2014 very seriously. The
Company has never before expressed any
concern with any aspect of my job
performance in the 7 % years I have worked
for CSC. All of my prior performance reviews
have been positive, including a Valued
Performer rating in FY12 and Meets
Expectations ratings in both FY13 and FY14.

I received my FYi4 review from John Wallace
only six (6) months ago at the end of May

2014. I met or exceeded expectations in
every category on that review according to
John.

Given my prior reviews, and for the reasons
set forth below, it appears that csc is
looking for reasons to try to force me out
of the Company. I am deeply troubled by
this, particularly since it comes on the
heels of me turning age 65 in January 2014
and recovering from a heart attack. I am the
oldest CRE in the Americas B & CM group and
believe that the Company is trying to
squeeze me out because of my age and/or
health to make room for younger employees.

43. In a span of approximately six (6) months from the
time Plaintiff received his FY14 review in May 2014 until his
FY15 mid-year review on November 21, 2014, Plaintiff's
performance allegedly went from meeting or exceeding
expectations in every category (in the FY14 review) to being so

poor that he was given a month to improve or he would be

 

 
Ss

base 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 9 of 20 PagelD: 277

terminated. This is not believable. Plaintiff did not suddenly
forget how to do his job in six (6) months.

44. Plaintiff was the oldest CRE in the Americas, Banking
and Capital Markets group reporting to Warkentin. That fact,
coupled with the heart attack Plaintiff suffered in January
2014, was the real reason CSC so drastically changed its opinion
of Plaintiff’s performance in such a short period of time.
Plaintiff complained about such discrimination in his December 4
e-mail to Mr. Warkentin.

THE MILLION DOLLAR CHALLENGE

45. Included in Plaintiff’s December 4, 2014 e-mail toa
Warkentin was a complaint about CSC’s failure to pay him for the
Million Dollar Challenge.

46. The Million Dollar Challenge was a special incentive
program announced by CSC on August 22, 2013.

47. Under the program, “[cloverage professionals in all
industries and regions who achieve $1M in FY14 revenue above the
full year forecast submitted this month for their account(s) are
eligible for the Million Dollar Challenge incentive,” which
included “$15,000 paid to coverage professionals for the first
S1M incremental revenue” and an “[a]dditional payment of 1.5%
for every additional $1 above $1M.”

48. The Million Dollar Challenge was a unilateral
compensation contract, which Plaintiff and others accepted by

their performance.

 

 
ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 10 of 20 PagelD: 2775

49. Plaintiff is entitled to a Million Dollar Challenge
incentive payment based on the performance of the UBS account in
FY14.

50. The target set by CSC on the UBS account for FY14 was
$136.6 million in revenue. At the time the Million Dollar
Challenge was announced in August 2013, the full year forecast
for revenue at UBS was $140.9 million. Actual revenue on the UBS
account in FY14 was $152.5 million, or an improvement of over
$10 million.

51. Therefore, Plaintiff is entitled to a Million Dollar
Challenge incentive payment of approximately $150,000, which CSCd
has failed and/or refused to pay.

52. CSC never provided Plaintiff with an accounting of the
associated performance under the Million Dollar Challenge, nor a
reason for not paying the compensation due.

CSC UNLAWFULLY TERMINATED PLAINTIFF

53. On December 5, 2014, Plaintiff sent a copy of his
December 4, 2014 e-mail to Warkentin to Ira A. Katz (hereinafter
“Katz"), Senior Professional Employee Relations at CSC, stating
“[p]lease accept the e-mail chain below as a grievance ...”

54. Plaintiff's submission of this grievance constituted al
protected activity that entitled him to protection from
retaliation under section 10:5-12(d) of the New Jersey Law
Against Discrimination, which makes it unlawful “[flor any

person to take reprisals against any person because that person

10

 

 
q

 

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 11 of 20 PagelD: 27

has opposed any practices or acts forbidden under this act,”
e.g., age and/or disability discrimination.

55. Employee Relations purportedly investigated
Plaintiff’s allegations of age and disability discrimination and
found them to be without merit.

56. Employee Relations also allegedly investigated CSC’s
failure to make the Million Dollar Challenge payout, but
provided no answer to Plaintiff on why he had not been paid.

57. Plaintiff was informed of Employee Relations’ findings
on February 2, 2015.

58. The next day, February 3, 2015, only two (2) two
months after Plaintiff submitted his complaint of workplace
discrimination, eight (8) months after he received his FY14
review in which he met or exceeded expectations in every
category, and only one year after he turned age sixty-five (65)
and suffered a heart attack, Katz informed Plaintiff that
Warkentin had made the decision to terminate Plaintiff's
employment with CSC effective February 17, 2015 for allegedly
poor performance.

59, Defendants’ alleged termination reason (poor
performance) is false and is a pretext for the real reason
Plaintiff was fired: his age and/or disability.

60. Pollowing the termination of Plaintiff's employment,
his job duties and accounts were assigned by CSC to younger

employees.

11

r6

 
C

 

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 12 of 20 PagelD: 27

61. Defendants’ decision to terminate Plaintiff's
employment because of his age and/or Gisability was
discriminatory in violation of the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1, et seq.

PLAINTIFF'S DAMAGES

62. Plaintiff has engaged in a diligent job search since
the termination of his employment with CSC.

63. Plaintifé has been unable to find comparable
employment since the termination of his employment with CSc.

64. Plaintiff has sustained and will continue to sustain
significant economic losses as a resuit of the Defendants’
unlawful conduct, including but not limited to, lost salary,
lost options and grants, bonuses and medical benefits and the
loss of the incentive bonus under the Million Dollar Challenge

65. As a result of the Defendants’ unlawful conduct,
Plaintiff has suffered and will continue to suffer emotional
distress, anxiety, pain and suffering, humiliation, career,
family and social disruption and other grievous harm.

66. The decision to terminate Plaintiff's employment with
csC was made by the Defendants with malice and/or wiliful
indifference to the discrimination against Plaintiff and his

rights and the consequences of his termination.

12

 
C

 

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 13 of 20 PagelD: 27

67. The actions of Defendants were meant to cause, on
caused in a gross or reckless manner, egregious and unjustified
harm to Plaintiff.

68. Upper management at CSC either approved or acted with
willful indifference or reckless disregard to the unlawful
discrimination against Plaintiff, so as to warrant punitive
damages against the Defendants.

COUNT ONE
(AGE DISCRIMINATION)

69. Plaintiff repeats the allegations of the prior
paragraphs as if set forth herein.

70. CSC was Plaintiff's “employer” within the meaning of
the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et
seq.

71. CSC terminated Plaintiff's employment because of his
age in violation of the New Jersey Law Against Discrimination,
N.J.S.A. 10:5-1, et seq.

72. Plaintiff has suffered damages as a result of CSC's
unlawful conduct.

73. DXC is liable for CSC’s unlawful and discriminatory
conduct towards Plaintiff as a successor in interest.

WHEREFORE, Plaintiff demands judgment against CSC and/or
DXC: (a) awarding Plaintiff economic damages, including but not

limited to, back pay, front pay, bonuses and all othey

13

 
q

 

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 14 of 20 PagelD: 27

compensation and benefits to which Plaintiff is entitled; (b}
awarding Plaintiff damages for all other compensatory damages,
including any economic loss, physical and emotional distress,
anxiety, humiliation, emotional harm, pain and suffering,
career, family and social disruption and other grievous harm;
(c) awarding Plaintiff punitive damages; (d) awarding Plaintiff
attorney's fees, costs and disbursements; (e) awarding Plaintiff
pre and post judgment interest; and (f) awarding Plaintiff such
other relief as the Court deems equitable and just.
COUNT TWO
(DISABILITY DISCRIMINATION)

74. Plaintiff repeats the allegations of the prior
paragraphs as if set forth herein.

75. Plaintiff's heart condition constitutes a disability
within the meaning of the New Jersey Law Against Discrimination,
N.J.S.A. 10:5-1, et seq.

76. Alternatively, Defendants perceived Plaintiff to he
disabled as a result of his heart condition.

77. CSC terminated Plaintiff's employment because of his
disability or perceived disability in violation of the New
Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seq.

78. Plaintiff has suffered damages as a result of CSC’s

unlawful conduct.

14

 
C

 

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 15 of 20 PagelD: 2780

79. DXC is liable for CSC's unlawful and discriminatory
conduct towards Plaintiff as a successor in interest.

WHEREFORE, Plaintiff demands judgment against CSC and/or
DXC: (a) awarding Plaintiff economic damages, including but not
limited to, back pay, front pay, bonuses and all other
compensation and benefits to which Plaintiff is entitled; (b)
awarding Plaintiff damages for all other compensatory damages,
including any economic loss, physical and emotional distress,
anxiety, humiliation, emotional harm, pain and = suffering,
career, family and social disruption and other grievous harm;
{c) awarding Plaintiff punitive damages; (d}) awarding Plaintiff
attorney's fees, costs and disbursements; (e) awarding Plaintiff
pre and post judgment interest; and (f) awarding Plaintiff such
other relief as the Court deems equitable and just.

COUNT THREE
(AIDING AND ABETTING)

80. Plaintiff repeats the allegations of the prior
paragraphs as if set forth herein.

81. Warkentin participated in the unlawful discrimination
described herein.

82. The acts of Warkentin were committed within the scope
of his employment with CSC and thus he is sued in both his

individual and official capacities.

15

 
C

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 16 of 20 PagelD: 2741

83. Warkentin aided and abetted CSC in terminating
Plaintiff's employment because of his age and/or disability in
violation of the New Jersey Law Against Discrimination, N.J.S.A.
10:5-1, et seq.

84. Plaintiff has suffered damages as a result of
Warkentin’s unlawful conduct.

WHEREFORE, Plaintiff demands judgment against Warkentin:
(a) awarding Plaintiff economic damages, including but not
limited to, back pay, front pay, bonuses and all other
compensation and benefits to which Plaintiff is entitled; (b)
awarding Plaintiff damages for all other compensatory damages,
including any economic loss, physical and emotional distress,
anxiety, humiliation, emotional harm, pain and suffering,
career, family and social disruption and other grievous harm;
(c) awarding Plaintiff punitive damages; (d}) awarding Plaintiff
attorney's fees, costs and disbursements; {e) awarding Plaintiff
pre and post judgment interest; and (f£) awarding Plaintiff such
other relief as the Court deems equitable and just.

COUNT FOUR
(BREACH OF CONTRACT)
85. Plaintiff repeats the allegations of the prioy

paragraphs as if set forth herein.

16

 

 
Case 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 17 of 20 PagelD: 27

86. Plaintiff was eligible to receive incentive
compensation under the Million Dollar Challenge program
announced by CSC on August 22, 2013.

87. The Million Dollar Challenge program was a unilateral
and binding compensation contract, which Plaintiff and others
accepted by their performance.

88. Plaintiff is entitled to a Million Dollar Challenge
incentive payment based on his performance and the performance
of the UBS account in FY14.

89. The target set by CSC on the UBS account for FY14 was
$136.6 million in revenue. At the time the Million Dollar
Challenge was announced in August 2013, the full year forecast
for revenue at UBS was $140.9 million. Actuai revenue on the UBS
account in FY14 was $152.5 million, or an improvement of over
$10 million. Therefore, Plaintiff is entitled to a Million
Dollar Challenge incentive payment of approximately $150,000.

90. CSC has breached its contract with Plaintiff by
failing to pay Plaintiff the incentive bonus he is entitled to
under the Million Dollar Challenge program.

91. Plaintiff has suffered damages as a result of CSC’sS
unlawful conduct.

92. DXC is liable for cCSC’s unlawful conduct towards

Plaintiff as a successor in interest.

17

 

 

82
C

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 18 of 20 PagelD: 2783

WHEREFORE, Plaintiff demands judgment against CSC and/or
DXC for compensatory damages, costs and such other relief as the
Court deems equitable and just.

COUNT FIVE

(BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING)

93. Plaintiff repeats the allegations of the prior
paragraphs as if set forth herein.

94. CSC breached the covenant of good faith and fain
dealing by failing to pay Plaintiff the incentive bonus he is
entitled to under the Million Dollar Challenge program.

95. Plaintiff has suffered damages as a result of CSC's
unlawful conduct.

96. DXC is liable for CSC’s unlawful conduct’ towards
Plaintiff as a successor in interest.

WHEREFORE, Plaintiff demands judgment against CSC and/or
DXC for compensatory aemeseee attorney’s fees, punitive damages,
and such other relief as the Court deems equitable and just.

COUNT SIX
{NEW JESREY LAW AGAINST DISCRIMINATION)

97. Plaintiff repeats the allegations of the prior
paragraphs as if set forth herein.

98. Defendants unlawfully retaliated against Plaintiff foy

complaining of age and/or disability discrimination in violation

18

 

 
Case 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 19 of 20 PagelD: 27

of the New Jersey Law Against Discrimination, N.J.S.A. 10:5-
12(d).

99. Defendants’ retaliatory acts proximately caused
Plaintiff personal hardships, including economic losses and
pain, suffering and humiliation.

WHEREFORE, Plaintiff demands judgment against Defendants
for economic damages, including but not limited to, back pay and
front pay, compensatory damages, attorney’s fees, punitive
damages, pre and post judgment interest, and such other relief
as the Court deems equitable and just.

JURY DEMAND
Plaintiff demands a trial by jury on all issues.
DESIGNATION OF TRIAL COUNSEL

Plaintiff hereby designates Bruce P. McMoran, Esq. and

Douglas S. Bramley Esq. as trial counsel.
CERTIFICATION

I certify that the matter in controversy in the within
action is not pending in any other court, or any pending
arbitration or administrative proceeding, nor is any such court,
arbitration or administrative proceeding presently contemplated.

There are no other persons who should be joined at this time.

19

384

 

 
Cc

Dated:

 

November 13,

2018

ase 3:15-cv-03593-PGS-TJB Document 67 Filed 11/13/18 Page 20 of 20 PagelD: 278

McMORAN, O'CONNOR BRAMLEY & BURNS, P.C.
Ramshorn Office Centre

Building D, Suite D-1

2399 Highway 34

Manasquan, New de $736

Attorneys for PlaiptyfF f

By: {AW AA
DOUGLAS S. B i

 
 

20

BS

 
